Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Furthermore, the drawings do not appear to correspond completely with the specification. Namely, the specification describes that the wheel bolt/stud 11 bends when the nut 14 is tightened (paragraph [00038]). However, Figure 2 of the drawings shows the flange on the hub 2 being bent when compared to Figure 1. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wheel stud “extending through” the bores of the wheel and hub, and including first and second portions, as set forth in claim 1; the wheel stud “extending through” the bores of the wheel, brake disc, and hub: and including first and second portions, as set forth in claim must 10; the wheel fastener “extending through” the bores of the wheel, brake disc, and hub; and including first and second portions, as set forth in claim 16; the wheel fastener being a “bolt having a conical taper” as set forth in claim 18; a portion of the wheel fastener being “at an angle relative to the axis of rotation of the wheel hub” as set forth in claim 19; and a portion of the wheel fastener bearing against the wheel adjacent the second opening as set forth in claim 20; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The disclosure is objected to because of the following informalities: The term “rim” should be removed from the phrase “wheel rim” throughout the specification, given the fact that a “rim” is ONLY the portion of a wheel on which a tire is mounted and NOT the portion of a wheel that mounts to a wheel hub.
	Paragraphs [00042]-[00061] should be removed from the specification, given the fact that these paragraphs are merely copies of the claims with the term “claim” replaced with “example”.   
Appropriate correction is required.

Claim Objections
Claims 1-2, 6, 8, 10, 13, 16, and 20 are objected to because of the following informalities:  The term “rim” should be removed from the phrase “wheel rim” throughout the specification, given the fact that a “rim” is ONLY the portion of a wheel on which a tire is mounted and NOT the portion of a wheel that mounts to a wheel hub.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is indefinite due to the fact that the term “via” fails to describe any actual physical structure of the invention.
	Claim 17 is indefinite due to the fact that the phrase “an axis of rotation” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “axis of rotation” set forth in claim 17 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 19 is indefinite due to the fact that the phrase “an axis of rotation” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “axis of rotation” set forth in claim 19 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show wheel studs/bolts fastening a wheel and brake element to a wheel hub.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617